TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00269-CV


Texas Department of Health, Eduardo Sanchez, and Richard Bays, Appellants

v.

Geraldine Harris, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN101397, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The parties announce that they have settled their dispute and jointly move this Court
to dismiss this case.  We grant their motion and dismiss this case.


  
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed on Agreed Motion
Filed:   June 9, 2005